Title: To George Washington from Oliver Wolcott, Jr., 22 March 1796
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Treasury Department March 22d 1796.
          
          The Secretary of the Treasury respectfully transmits to The President of the United States two letters of the 29th of December 1795 & 22d instant (the latter being explanatory of the first) received from the Commissioner of the Revenue, on the subject

of a claim made against the United States by George Hooper Esqr. of North Carolina, for his services in inspecting the building & procuring supplies for the Lighthouse at Cape Fear.
          From the representation made by the Commissioner of the Revenue relative to this business, it appears, that Mr Hooper had rendered services other than that of inspecting the building of the Lighthouse, and for which he is entitled to an equitable allowance. The Secretary is therefore of opinion that if Mr Hooper receives two hundred and fifty Dollars in full for all services rendered by him, it cannot be deemed an unreasonable compensation. All which is respectfully submitted.
          
            Oliv: Wolcott JrSecy of the Treasury
          
        